UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-1786



RALPH DEMENTRI RANSOM,

                                              Plaintiff - Appellant,

          versus


RICHARD DANZIG, Secretary of the Navy,

                                               Defendant - Appellee,

          and


JOHN H. DALTON, Secretary,

                                                           Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-98-890-A)


Submitted:   July 30, 1999                 Decided:   August 19, 1999


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ralph Dementri Ransom, Appellant Pro Se. Leslie Bonner McClendon,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Ralph Dementri Ransom appeals the district court’s order

granting summary judgment to the Navy in his employment discrim-

ination action.   We have reviewed the record and the district

court’s opinion and find no reversible error.    Accordingly, we af-

firm on the reasoning of the district court.    See Ransom v. Danzig,

No. CA-98-890-A (E.D. Va. Apr. 14, 1999).*     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                            AFFIRMED




     *
       Although the district court’s judgment or order is marked as
“filed” on April 13, 1999, the district court’s records show that
it was entered on the docket sheet on April 14, 1999. Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the judgment or order was entered on the docket sheet
that we take as the effective date of the district court’s deci-
sion. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                2